DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed on 10/14/20. Claim 16 has been cancelled. Claims 1-2, 5-8, 11-13 have been amended. Claims 17-24 have been newly added. Claims 1-15 and 17-24 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Levasseur et al. (2009/0228142) in view of Chirnomas et al. (2010/0070075) and further in view of Huffer et al. (2005/0167440).
As per claims 1-15 and 17-24, Levasseur discloses a vending machine interface comprising: a planar front panel that bends in a direction perpendicular to its plane in response to a pushing force applied by a user (See Levasseur, Paragraphs 0002-0003; 0006; 0008; 0036-0037); a product selection panel facing the front panel, the product selection panel being divided into a plurality of product selection areas, each of the product selection areas corresponding to a respective product to be vended (See Levasseur, Paragraphs 0002-0003; 0012; 0016).

However, Chirnomas teaches a sensor attached to the product selection panel and configured to detect when the front panel has been bent at a location corresponding to any one of the product selection areas (See Chirnomas, Paragraphs 0040-0041; 0047).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Chirnomas within the teaching of Levasseur with the motivation of providing generally to improvements in the design, operation, and use of article handling apparatus and in particular to article handling apparatus of the type which utilize computer-controlled electromechanical technology for grasping and moving a selected article from one area to another, such as from a storage area to a dispensing area of a vending apparatus (See Chirnomas, Paragraph 0004).
In addition, Levasseur/Chirnomas discloses all of the limitations above. The combination of Levasseur/Chirnomas does not explicitly disclose “a planar front panel that bends in a direction perpendicular to its plane in response to a “pressing” force applied by a user; a product selection panel facing the front panel, the product selection panel “having indicators which  divide the product selection panel” into a plurality of product selection areas, each of the product selection areas corresponding to a respective product to be vended.
However, Huffer teaches “a planar front panel that bends in a direction perpendicular to its plane in response to a “pressing” force applied by a user (See Huffer, Paragraphs 0005; 0010; 0053-0055;  0073-0074; 0079; 0082; 0091; 0093); a product selection panel facing the front panel, the product selection panel “having indicators which  divide the product selection panel” into a plurality of product selection areas, each of the product selection areas corresponding to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Chirnomas within the teaching of Levasseur with the motivation of providing a dispenser for dispensing bottles and cans. The dispenser includes an enclosed storage area and an accessible dispensing area. The dispenser includes a plurality of storage bins in the storage area, each of the storage bins being suitable for storing bottles and cans without any necessary structure to permit adjustment to distinguish between bottles and cans. A dispensing mechanism is provided to selectively dispense a single can or bottle from a desired bin to the dispensing area upon receipt of a selection signal. The dispensing mechanism may be a rotating-cup type dispenser. The storage bins may be modular trays that stack upon each other. A friction material may be used to slow the bottles and cans as they are dispensed from the stacked modular trays to the dispensing area down a generally vertical dispensing path. Biased flaps may extend into the generally vertical dispensing path to further slow the bottles and cans as they are dispensed down the dispensing path (See Huffer, Paragraph 0005).

As per claim 2, Levasseur in view of Chirnomas and Huffer discloses the vending machine interface wherein the sensor includes a plurality of individual pressure sensors “each of the individual pressure sensors being associated with a respective one of the product selection areas”….,  and a detector coupled to the individual pressure sensors, the detector determining to which of the product selection areas a bending force of a predetermined minimum value is being applied (See Chirnomas, Paragraphs 0040-0041; 0047).



As per claim 4, Levasseur in view of Chirnomas and Huffer discloses the vending machine interface wherein each of the individual pressure sensors is a strain gauge (See Levasseur, Paragraphs 0007; 0015).

As per claim 5, Levasseur in view of Chirnomas and Huffer discloses the vending machine interface wherein the product selection panel is spaced from the front panel “before a pressing force of a predetermined value is applied to the front panel and comes into contact with the product selection panel when the pressing force of a predetermined value to applied to the front panel” (See Chirnomas, Fig.l; Paragraph 0028).

As per claim 6, Levasseur in view of Chirnomas and Huffer discloses the vending machine interface wherein each of the product selection areas is associated with a respective set of one or more slits and/or grooves formed in the product selection panel to cause a bending force applied to the product selection area to be concentrated in the product selection area formed in the product selection panel (See Levasseur, Paragraph 0032).

As per claim 7, Levasseur in view of Chirnomas and Huffer discloses the vending machine interface further comprising a plurality of protrusions, each of the protrusions being associated with a respective one of the product selection areas and being located on either its associated product selection area or a portion of the front panel facing its associated product selection 

As per claim 8, Levasseur discloses a vending machine comprising: a planar front panel that bends in a direction perpendicular to its plane in response to a pushing force applied by a user (See Levasseur, Paragraphs 0002-0003; 0006; 0008; 0036-0037); a product selection panel having a first surface for holding a plurality of product samples and a second surface facing the front panel, the first surface being divided into a plurality of product placement locations, each product placement location corresponding to a respect product sample, the second surface being divided into a plurality of product selection areas, each product selection area corresponding to a respective product sample (See Levasseur, Paragraphs 0003; 0018; 0031).
Levasseur does not explicitly disclose a plurality of pressure sensors, each pressure sensor being attached to and associated with a respective product selection area of the product selection panel, each sensor being configured to detect bending of its associated product selection area. However, Chirnomas teaches a plurality of pressure sensors, each pressure sensor being attached to and associated with a respective product selection area of the product selection panel, each sensor being configured to detect bending of its associated product selection area (See Chirnomas, Paragraphs 0040-0041; 0047).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Chirnomas within the teaching of Levasseur with the motivation of providing generally to improvements in the design, operation, and use of article handling apparatus and in particular to article handling apparatus of the type which utilize computer-controlled electromechanical technology for grasping and moving a 
In addition, Levasseur/Chirnomas discloses all of the limitations above. The combination of Levasseur/Chirnomas does not explicitly disclose “a planar front panel that “pressing in a direction perpendicular to its plane in response to a pushing force applied by a user.
However, Huffer teaches “a planar front panel that “pressing in a direction perpendicular to its plane in response to a pushing force applied by a user (See Huffer, Paragraphs 0005; 0010; 0053-0055; 0073-0074; 0079; 0082; 0091; 0093).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Chirnomas within the teaching of Levasseur with the motivation of providing a dispenser for dispensing bottles and cans. The dispenser includes an enclosed storage area and an accessible dispensing area. The dispenser includes a plurality of storage bins in the storage area, each of the storage bins being suitable for storing bottles and cans without any necessary structure to permit adjustment to distinguish between bottles and cans. A dispensing mechanism is provided to selectively dispense a single can or bottle from a desired bin to the dispensing area upon receipt of a selection signal. The dispensing mechanism may be a rotating-cup type dispenser. The storage bins may be modular trays that stack upon each other. A friction material may be used to slow the bottles and cans as they are dispensed from the stacked modular trays to the dispensing area down a generally vertical dispensing path. Biased flaps may extend into the generally vertical dispensing path to further slow the bottles and cans as they are dispensed down the dispensing path (See Huffer, Paragraph 0005).



As per claim 10, Levasseur in view of Chirnomas and Huffer discloses the vending machine wherein each of the pressure sensors is a strain gauge (See Levasseur, Paragraphs 0013-0014; 0032).

As per claim 11, Levasseur in view of Chirnomas and Huffer discloses the vending machine wherein the second surface of the product selection panel is spaced from the front panel “before a pressing force of a predetermined value is applied to the front panel and comes into contact with the product selection panel when the pressing force of a predetermined value to applied to the front panel” (See Chirnomas, Fig.l; Paragraph 0028).

As per claim 12, Levasseur in view of Chirnomas and Huffer discloses the vending machine wherein each of the product selection areas is associated with a respective set of one or more slits and/or grooves formed in the product selection panel to cause a bending force applied to the product selection area to be concentrated in the product selection area (See Levasseur, Paragraph 0032).

As per claim 13, Levasseur in view of Chirnomas and Huffer discloses the vending machine further comprising a plurality of protrusions, each of the protrusions being associated with a respective one of the product selection areas and being located on either its associated product selection area or a portion of the front panel facing its associated product selection area, each 

As per claim 14, Levasseur in view of Chirnomas and Huffer discloses the vending machine further comprising a plurality of partition plates, each of the partition plates being connected to a back surface of the product selection panel at a respective location between a respective pair of product sample areas (See Levasseur, Paragraphs 0003; 0018; 0031).

As per claim 15, Levasseur in view of Chirnomas and Huffer discloses the vending machine wherein the first and second faces of the product selection panel are perpendicular to one another and the vending machine further comprises a plurality of slits and/or grooves formed in the product selection panel, each of the slits and/or grooves being associated with a respective one of the product selection areas and being located in or adjacent to its associated product selection area, each of the slits and/or grooves extending in a direction parallel to the first surface (See Levasseur, Paragraph 0032).

As per claim 17, Levasseur/Chirnomas in view of Huffer discloses the vending machine interface according to claim 1, wherein the product selection panel is spaced from the planar front panel and can be viewed through the planar front panel (See Chirnomas, Fig.1; Paragraph 0028).

As per claim 18, Levasseur/Chirnomas in view of Huffer discloses the vending machine interface according to claim 1, wherein the indicators are samples of the products to be vended (See Huffer, Paragraphs 0005; 0010; 0073-0074; 0079; 0082; 0091; 0093).



As per claim 20, Levasseur/Chirnomas in view of Huffer discloses the vending machine interface according to claim 1, wherein the location on the front panel which corresponds to one of the product selection areas is located directly in front of the corresponding product selection area (See Chirnomas, Fig.1; Paragraph 0028).

As per claim 21, Levasseur/Chirnomas in view of Huffer discloses the vending machine according to claim 8, wherein the product selection panel is spaced from the planar front panel and can be viewed through the planar front panel (See Chirnomas, Fig.1; Paragraph 0028).

As per claim 22, Levasseur/Chirnomas in view of Huffer discloses the vending machine according to claim 8, wherein the indicators are samples of the products to be vended (See Huffer, Paragraphs 0005; 0010; 0073-0074; 0079; 0082; 0091; 0093).

As per claim 23, Levasseur/Chirnomas in view of Huffer discloses the vending machine according to claim 8, wherein the indicators are representations of the products to be vended (See Huffer, Paragraphs 0005; 0010; 0073-0074; 0079; 0082; 0091; 0093).

As per claim 24, Levasseur/Chirnomas in view of Huffer discloses the vending machine according to claim 8, wherein the location on the front panel which corresponds to one of the product .

Response to Arguments
Applicant’s arguments filed on 10/14/20 with respect to claim(s) 1-15 and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At pages 1-4 of the response filed on 10/14/20, Applicant’s argues the followings:
The combination of Levasseur and Chirnomas  does not disclose the features of claims 1-15 and 17-24.

 With respect to Applicant's arguments, it is respectfully submitted that obviousness is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ785, 788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard, the Examiner respectfully submitted that he has at least satisfied the burden of presenting a prima facie case of obviousness, since he has presented evidence of corresponding claim elements in the prior art by expressly pointing to specific portions of each applied reference and has expressly articulated the combinations and the motivations for combinations as well as the scientific and logical reasoning of one skilled in the art at the time of the invention that fairly suggest Applicant's claimed invention. Each applied reference does not expressly suggest combination with the other respective references; 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VANEL FRENEL/Primary Examiner, Art Unit 3687